UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto COMMISSION FILE NUMBER 001-33865 Triple-S Management Corporation Puerto Rico 66-0555678 (STATE OF INCORPORATION) (I.R.S. ID) 1441 F.D. Roosevelt Avenue, San Juan, PR 00920 (787) 749-4949 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Class B common stock, $1.00 par value New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: Class A common stock, $1.00 par value Indicate by check mark if the registrant is well-known seasoned issuer, as defined in Rule 405 of the Securities Act. ¨YesþNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. ¨YesþNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYes¨No Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filerþ Non-accelerated filer¨ Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). ¨YesþNo As of February 14, 2012, the registrant had 9,042,809 of its Class A common stock outstanding and 19,385,843 of its Class B common stock outstanding. The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of June 30, 2011 was approximately $432,179,582 for the Class B common stock (the only stock of the registrant that trades in a public market) and $9,042,809 for the Class A common stock (valued at its par value of $1.00 since it is not publicly traded). DOCUMENTS INCORPORATED BY REFERENCE Portions of the definitive Proxy Statement to be delivered to shareholders in connection with the Annual Meeting of Shareholders to be held on April 27, 2012 are incorporated by reference into Parts II and III of this Annual Report on Form 10-K. Triple-S Management Corporation FORM 10-K For The Fiscal Year Ended December 31, 2011 Table of Contents Part I 3 Item 1.Business 3 Item 1A.Risk Factors 28 Item 1B.Unresolved Staff Comments 47 Item 2.Properties 47 Item 3.Legal Proceedings 47 Item 4.Mine Safety Disclosures 51 Part II 51 Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 51 Item 6.Selected Financial Data 54 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations 55 Item 7A.Quantitative and Qualitative Disclosures About Market Risk 82 Item 8.Financial Statements and Supplementary Data 85 Item 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosures 87 Item 9A.Controls and Procedures 87 Item 9B.Other Information 89 Part III 89 Item 10.Directors, Executive Officers and Corporate Governance 89 Item 11.Executive Compensation 89 Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 89 Item 13.Certain Relationships and Related Transactions, and Director Independence 89 Item 14.Principal Accountant Fees and Services 89 Item 15.Exhibits and Financial Statements Schedules 90 SIGNATURES 94 Page 2 Table of Contents Part I Item 1.Business General Description of Business and Recent Developments Triple-S Management Corporation (“Triple-S”, “TSM”, the “Company”, the “Corporation”, “we”, “us” or “our”) is one of the most significant players in the managed care industry in Puerto Rico, serving approximately 1,684,000 members across all regions, with a 21% market share in terms of premiums written in Puerto Rico for the nine-month period ended September 30, 2011.We have the exclusive right to use the Blue Cross and Blue Shield (“BCBS”) name and mark throughout Puerto Rico and the U.S. Virgin Islands and over 50 years of experience in the managed care industry.We offer a broad portfolio of managed care and related products in the commercial and Medicare markets.Until September 30, 2010 we provided managed care services to the Puerto Rico Health Insurance Plan (similar to Medicaid) (“HIP” or “Medicaid”) and beginning on November 1, 2011 we resumed our participation in this sector as an Administrative Service Only (“ASO”) provider.miSalud is a government of Puerto Rico-funded managed care program for the medically indigent that is similar to the Medicaid program in the U.S. We serve a wide range of customer segments - from corporate accounts, federal and local government employees and individuals to Medicare and Medicaid recipients - with a vast array of managed care products.We market our managed care products through an extensive network of independent agents and brokers located throughout Puerto Rico as well as an internal salaried sales force. We also offer complementary products and services, including life insurance, accident and disability insurance and property and casualty insurance.We are the leading provider of life insurance policies in Puerto Rico. Substantially all premiums generated by our insurance subsidiaries are from customers within Puerto Rico.In addition, all of our long-lived assets, other than financial instruments, including deferred policy acquisition costs and value of business acquired, goodwill and other intangibles and the deferred tax assets, are located within Puerto Rico. On February 7, 2011, TSM announced that Triple-S Salud, Inc. (“TSS”), our managed care subsidiary, completed the acquisition of 100% of the outstanding capital stock of Socios Mayores en Salud Holdings, Inc., theindirect parent company of American Health, Inc. (from now on referred to as “American Health” or “AH”), a provider of Medicare Advantage services to over 40,000 dual and non-dual eligible members in Puerto Rico.The cost of this acquisition was approximately $84.8 million, funded with unrestricted cash.The consolidated results of operations and financial condition of the Corporation included in this Annual Report on Form 10-K reflect the results of operations of AH from February 1, 2011 and were included within our Managed Care segment. On September 29, 2010, we announced the immediate commencement of a $30.0 million share repurchase program, as authorized by our Board of Directors.This program is being conducted in accordance with Rules 10b5-1 and 10b-18 under the Securities Exchange Act of 1934. In this Annual Report on Form 10-K, references to “shares” or “common stock” refer collectively to our Class A and Class B common stock, unless the context indicates otherwise.All share and per share amounts in this Annual Report on Form 10-K have been restated to reflect the 3,000-for-one common stock split effected by us on May 1, 2007. Industry Overview Managed Care In response to an increasing focus on health care costs by employers, the government and consumers, there has been a growth in alternatives to traditional indemnity health insurance, such as Health Maintenance Organizations (“HMOs”) and Preferred Provider Organizations (“PPOs”). Through the introduction of these alternatives the managed care industry has attempted to contain the cost of health care by negotiating contracts with hospitals, physicians and other providers to deliver health care to plan members at favorable rates.These products usually feature medical management and other quality and cost optimization measures such as pre-admission review and approval for certain non-emergency services, pre-authorization of certain outpatient surgical procedures, network credentialing to determine that network doctors and hospitals have the required certifications and expertise, and various levels of care management programs to help members better understand and navigate the medical system.In addition, providers may have incentives to achieve certain quality measures or may share medical cost risk.Members generally pay co-payments, coinsurance and deductibles when they receive services.While the distinctions between the various types of plans have lessened over recent years, PPO products generally provide reduced benefits for out-of-network services, while traditional HMO products generally provide little to no reimbursement for non-emergency out-of-network utilization.An HMO plan may also require members to select one of the network primary care physicians to coordinate their care and approve any specialist or other services. Page 3 Table of Contents The government of the United States of America (the “U.S. government” or “federal government”) provides hospital and medical insurance benefits to eligible people aged 65 and over as well as certain other qualified persons through the Medicare program, including the Medicare Advantage program.The federal government also offers prescription drug benefits to Medicare eligibles, both as part of the Medicare Advantage program and on a stand-alone basis, pursuant to Medicare Part D (also referred to as “PDP stand-alone product” or “PDP”).In addition, the government of the Commonwealth of Puerto Rico (the “government of Puerto Rico”) provides managed care coverage to the medically indigent population of Puerto Rico. Recently we have noticed that economic factors and greater consumer awareness have resulted in (a) the increasing popularity of products that offer larger, more extensive networks, more member choice related to coverage, physicians and hospitals, greater access to preventive care and wellness programs, and a desire for greater flexibility for customers to assume larger deductibles and co-payments in return for lower premiums and (b) products with lower benefits and a narrower network in exchange for lower premiums.We believe we are well positioned to respond to these market preferences due to the breadth and flexibility of our product offering and size of our provider networks. We are licensed by the Blue Cross and Blue Shield Association (“BCBSA”) to use the “Blue Cross Blue Shield” name and mark in Puerto Rico and the U.S. Virgin Islands.The BCBSA had 38 independent licensees as of December 31, 2011.Blue Cross Blue Shield (“BCBS”) membership stood at 100.0 million members at December 31, 2011, which represents 32% of the U.S. population.The BCBS plans work cooperatively in a number of ways that create significant market advantages, especially when competing for very large, multi-state employer groups.For example, all BCBS plans participate in the BlueCard program, which effectively creates a national “Blue” network.Each plan is able to take advantage of other BCBS plans’ broad provider networks and negotiated provider reimbursement rates where a member covered by a policy in one state or territory lives or travels outside such state or territory.The BlueCard program is a source of revenue for TSS from services provided in Puerto Rico to individuals who are customers of other BCBS plans and also provides us a significant network in the U.S, creating a significant competitive advantage for us because Puerto Ricans frequently travel to the continental United States. Life Insurance Total annual premiums in Puerto Rico for the nine months ended September 30, 2011 for the life insurance market approximated $1.2 billion.The main products in this market are ordinary life, cancer and other dreaded diseases, term life, disability and annuities.The main distribution channels are independent agents.In recent years banks have established general agencies to cross sell many life insurance products, such as term life and credit life. Property and Casualty Insurance The total property and casualty market in Puerto Rico in terms of gross premiums written as of September 30, 2011 was approximately $1.3 billion.Property and casualty insurance companies compete for the same accounts through aggressive pricing, more favorable policy terms and better quality of services.The main lines of business in Puerto Rico are personal and commercial auto, commercial multi peril, fire and allied lines and other general liabilities.Approximately 69% of the market is written by the top six companies in terms of market share, and approximately 89% of the market is written by companies incorporated under the laws of, and which operate principally in Puerto Rico. The Puerto Rican property and casualty insurance market is highly dependent on reinsurance. Page 4 Table of Contents Puerto Rico’s Economy Puerto Rico’s economy experienced a considerable transformation during the past sixty-five years, passing from an agriculture economy to an industrial one.Virtually every sector in the economy participated in this expansion.Factors contributing to this expansion include government-sponsored economic developments programs, increases in the level of federal transfer payments, and the relatively low cost of borrowing.In some years, these factors were aided by a significant rise in construction investment driven by infrastructure projects, private investment, primarily in housing, and relatively low oil prices.Nevertheless, the significant oil price increases during the past five years, the continuous contraction of the manufacturing sector, and budgetary pressures on government finances have triggered a general contraction in the economy.Puerto Rico’s economy is currently in a recession that began in the fourth quarter of fiscal year 2006, during which the real gross national product grew by only 0.5%.For fiscal years 2008 and 2009, the real gross national product contracted by 2.9% and 4.0%, respectively.For fiscal year 2010, the real gross national product also contracted by 3.8%.On March 2011, the Puerto Rico Planning Board (the “Planning Board”) announced that it was projecting a contraction of 1.0% in real gross national product for fiscal year 2011 and an increase of 0.7% in real gross national product for fiscal year 2012.The forecast for fiscal year 2012 takes into account the estimated effect of the projected growth of the U.S. economy, tourism activity, personal consumption expenditures, federal transfers to individuals and the acceleration of investment in construction due to the Government’s local stimulus package and the establishment of public-private partnerships.It also takes into account the disbursement of the remaining ARRA funds, and the continuation of the implementation of the local tax reform. Personal income, both aggregate and per capita, has shown a positive average growth rate from 1947 to 2010.In fiscal year 2010, aggregate personal income was $60.4 billion and personal income per capita was $15,203.During the fiscal year 2011, total employment averaged 1,177,000, a decline of 2.3% with respect to the same period of the prior year; and the unemployment rate averaged 15.9%.During the first three months of the fiscal year 2012, total employment averaged, 1,064,200, a decline of 1.0% with respect to the same period of the prior year; and the unemployment rate decreased to 16.0%. The economy of Puerto Rico is closely linked to that of the United States, as most of the external factors that affect the Puerto Rico economy (other than the price of oil) are determined by the policies and results of the U.S.These external factors include exports, direct investment, the amount of federal transfer payments, the level of interest rates, the rate of inflation, and tourist expenditures.In the past, the economy of Puerto Rico has generally followed economic trends in the overall United States economy.However, in recent years economic growth in Puerto Rico has lagged behind growth in the United States. The dominant sectors of the Puerto Rico economy in terms of production and income are manufacturing and services.The manufacturing sector has undergone fundamental changes over the years as a result of increased emphasis on higher wage, high technology industries, such as pharmaceuticals, biotechnology, computers, microprocessors, professional and scientific instruments, and certain high technology machinery and equipment.The services sector, which includes finance, insurance, real estate, wholesale and retail trade, transportation, communications and public utilities, and other services, plays a major role in the economy.It ranks second to manufacturing in contribution to the gross domestic product and leads all sectors in providing employment. The government of Puerto Rico has developed a comprehensive long-term economic development plan aimed at improving overall competitiveness and business environment and increasing private-sector participation in the economy.As part of this plan, the permitting and licensing process was modernized to provide for a leaner and more efficient process that fosters economic development.Furthermore, the government adopted (i) a new energy policy that seeks to lower energy costs and reduce energy-price volatility by reducing Puerto Rico’s dependence on fuel oil and the promotion of diverse, renewable-energy technologies, and (ii) a comprehensive tax reform in two phases.The first phase of the tax reform was enacted in the last quarter of 2010 and was mostly related to reducing the income tax burden to individuals.For 2010 only, corporations received an income tax credit amounting to 7% of the tax determined, defined as the tax liability less certain credits.The second phase of the reform, which was approved on January 31, 2011, provides for the reduction of the maximum corporate income tax rate from 40.95% to approximately 30%, including the elimination of the 5% surcharge on corporations, as well as adding several tax credits and deductions, among other tax reliefs and changes. In addition, to further stimulate economic development the government of Puerto Rico enacted an act establishing a clear public policy and legal framework for public-private partnerships to finance and develop infrastructure projects and operate and manage certain public assets.During the fiscal year 2010, the Government engaged various financial advisors to assist it in the evaluation and procurement of various projects in the energy, transportation, water and public school infrastructure sectors.During the fourth quarter of fiscal year 2010, the Government published desirability studies for four public-private partnership priority projects and commenced procurement for such projects.See ‘‘Item 1A.Risk Factors—Risks Related to Our Business¾The geographic concentration of our business in Puerto Rico may subject us to economic downturns in the region.’’ Page 5 Table of Contents Products and Services Managed Care Through our subsidiaries TSS and AH, we offer a broad range of managed care products, including HMO plans, PPO plans, Medicare Supplement, Medicare Advantage and Medicare Part D.Managed care products represented approximately 89% of our consolidated premiums earned, net for each of the years ended December 31, 2011, 2010 and 2009.We design our products to meet the needs and objectives of a wide range of customers, including employers, professional and trade associations, individuals and government entities.Our customers either contract with us to assume underwriting risk or they self-fund underwriting risk and rely on us for provider network access, medical cost management, claim processing, stop-loss insurance and other administrative services.Our products vary with respect to the level of benefits provided, the costs paid by employers and members, including deductibles and co-payments, and the extent to which our members' access to providers is subject to referral or preauthorization requirements. Managed care generally refers to a method of integrating the financing and delivery of health care within a system that manages the cost, accessibility and quality of care.Managed care products can be further differentiated by the types of provider networks offered, the ability to use providers outside such networks and the scope of the medical management and quality assurance programs.Our members receive medical care from our networks of providers in exchange for premiums paid by the individuals or their employers, including governmental entities, and, in some instances, a cost-sharing payment between the employer and the member.We reimburse network providers according to pre-established fee arrangements and other contractual agreements. We currently offer the following managed care plans: Health Maintenance Organization (“HMO”). We offer HMO plans that provide members with health care coverage for a fixed monthly premium in addition to applicable member co-payments.Health care services can include emergency care, inpatient hospital and physician care, outpatient medical services and supplemental services such as dental, vision, behavioral and prescription drugs, among others. Members must select a primary care physician within the network to provide and assist in managing care, including referrals to specialists. Preferred Provider Organization (“PPO”).We offer PPO managed care plans that provide our members and their dependent family members with health care coverage in exchange for a fixed monthly premium.In addition, we provide our PPO members with access to a larger network of providers than our HMO.In contrast to our HMO product, we do not require our PPO members to select a primary care physician or to obtain a referral to utilize in-network specialists.We also provide coverage for PPO members who access providers outside of the network.Out-of-network benefits are generally subject to a higher deductible and coinsurance.We also offer national in-network coverage to our PPO members through the BlueCard program. BlueCard.For our members who purchase our PPO and selected members under ASO arrangements through our subsidiary TSS, we offer the BlueCard program.The BlueCard program offers these members in-network benefits through the networks of the other BCBS plans in the United States and certain U.S. territories.In addition, the BlueCard worldwide program provides our PPO members with coverage for medical assistance worldwide.We believe that the national and international coverage provided through this program allows us to compete effectively with large national insurers. Medicare Supplement.We offer Medicare Supplement products, which provide supplemental coverage for many of the medical expenses that the Medicare Parts A and B programs do not cover, such as deductibles, coinsurance and specified losses that exceed these programs’ maximum benefits. Prescription Drug Benefit Plans.Every Medicare beneficiary must be given the opportunity to select a prescription drug plan through Medicare Part D, largely funded by the federal government.We are required to offer a Medicare Part D prescription drug plan to our enrollees in every area in which we operate.We offer prescription drug benefits under Medicare Part D in our Medicare Advantage plans as well as on a stand-alone basis.We also offer a Drug Discount Card for local government employees and individuals.The Drug Discount Card program is not insurance, but rather provides access to discounts from contracted pharmacies.As of December 31, 2011, we had enrolled approximately 26,521 members in the Drug Discount Card program.We plan to continue extending the program to members in group plans without drug coverage during 2012. Page 6 Table of Contents Administrative Services Only.In addition to our fully insured plans, we also offer our PPO products on a self-funded or ASO basis, under which we provide claims processing and other administrative services to employers and the Puerto Rico Medicaid program.Employers choosing to purchase our products on an ASO basis fund their own claims, but their employees are able to access our provider network at our negotiated discounted rates.We administer the payment of claims to the providers but we do not bear any insurance risk in connection with claims costs because we are reimbursed in full by the employer, thus we are only subject to credit risk in this business.For certain self-funded plans, we provide stop loss insurance pursuant to which we assume some of the medical risk for a premium.The administrative fee charged to self-funded groups is generally based on the size of the group and the scope of services provided. Life Insurance We offer a wide variety of life, accident, disability and health and annuity products in Puerto Rico through our subsidiary Triple-S Vida, Inc. (“TSV”).Life insurance premiums represented approximately 6% of our consolidated premiums earned, net for each of the years ended December 31, 2011, 2010 and 2009.TSV markets in-home service life and supplemental health products through a network of company-employed agents.Ordinary life, cancer and dreaded diseases (“Cancer” line of business), and pre-need life products are marketed through independent agents.TSV is the leading distributor of life products in Puerto Rico.We are the only home service company in Puerto Rico and offer guaranteed issue, funeral and cancer policies to the lower and middle income market segments directly to people in their homes.We also market our group life and disability coverage through our independent producers. Property and Casualty Insurance We offer a wide range of property and casualty insurance products through our subsidiary Triple-S Propiedad, Inc. (“TSP”).Property and casualty insurance premiums represented approximately 5% of our consolidated premiums earned, net for each of the years ended December 31, 2011, 2010 and 2009.Our predominant lines of business are commercial multi-peril, commercial property mono-line, auto physical damage, auto liability and dwelling policies. This segment’s commercial lines target small to medium size accounts.We generate a majority of our dwelling business through our strong relationships with financial institutions. Due to our geographical location, property and casualty insurance operations in Puerto Rico are subject to natural catastrophic activity, in particular hurricanes, tropical storms and earthquakes.As a result, local insurers, including ourselves, rely on the international reinsurance market.The property and casualty insurance market is affected by the cost of reinsurance, which varies with the catastrophic experience. We maintain a comprehensive reinsurance program as a means of protecting our surplus in the event of a catastrophe.Our policy is to enter into reinsurance agreements with reinsurers considered to be financially sound.Practically all our reinsurers have an A.M. Best rating of ‘‘A-’’ or better, or an equivalent rating from other rating agencies.During the year ended December 31, 2011, 41.2% of the premiums written in the property and casualty insurance segment were ceded to reinsurers.Although these reinsurance arrangements do not relieve us of our direct obligations to our insureds, we believe that the risk of our reinsurers not paying balances due to us is low. Marketing and Distribution Our marketing activities concentrate on promoting our strong brands, quality care, customer service efforts, size and quality of provider networks, flexibility of plan designs, financial strength and breadth of product offerings.We distribute and market our products through several different channels, including our salaried and commission-based internal sales force, direct mail, independent brokers and agents, telemarketing staff, and the internet. Branding and Marketing Our branding and marketing efforts include “brand advertising”, which focuses on the Triple-S name and the Blue Cross Blue Shield mark, “acquisition marketing”, which focuses on attracting new customers, and “institutional advertising”, which focuses on our overall corporate image.We believe that the strongest element of our brand identity is the “Triple-S” name.We seek to leverage what we believe to be the high name recognition and comfort level that many existing and potential customers associate with this brand.Acquisition marketing consists of business-to-business marketing efforts which are used to generate leads for brokers and our sales force as well as direct-to-consumer marketing efforts which are used to add new customers to our direct pay businesses.Institutional advertising is used to promote key corporate interests and overall company image.We believe these efforts support and further our competitive brand advantage.We will continue to utilize the Triple-S name and the Blue Cross Blue Shield mark for all managed care products and services in Puerto Rico and the U.S. Virgin Islands, except for Medicare Advantage products and services offered through our recently acquired subsidiary, AH, which will continue using its own name. Page 7 Table of Contents Sales and Marketing We employ a wide variety of sales and marketing activities.Such activities are closely regulated by the Centers for Medicare and Medicaid Services (CMS) of the U.S. Department of Health and Human Services (“HHS”), Puerto Rico Office of the Insurance Commissioner and other government of Puerto Rico agencies.For example, our sales and marketing materials must be approved in advance by the applicable regulatory authorities, and they often impose other regulatory restrictions on our marketing activities. Distribution Managed Care Segment.We rely principally on our internal sales force and a network of independent brokers and agents to market our products.Individual policies and Medicare Advantage products are sold entirely through independent agents who exclusively sell our individual products, and group products are sold through our 184 person internal sales force as well as our approximately 168 independent brokers and agents.We believe that each of these marketing methods is optimally suited to address the specific needs of the customer base to which it is assigned. Strong competition exists among managed care companies for brokers and agents with demonstrated ability to secure new business and maintain existing accounts.The basis of competition for the services of such brokers and agents are commission structure, support services, reputation and prior relationships, the ability to retain clients and the quality of products.We pay commissions on a monthly basis based on premiums paid.We believe that we have good relationships with our brokers and agents, and that our products, support services and commission structure are highly competitive in the marketplace. Life Insurance Segment.In our life insurance segment, we offer our insurance products through our own network of both company-employed and independent agents.The majority of our premiums (56% for both 2011 and 2010) were placed through our home service distribution channel selling directly to customers in their homes.TSV employs approximately 650 full-time active agents and managers and utilizes approximately 800 independent agents and brokers.For individual policies, we advance first year commissions upon issuance and for group policies, we pay commissions on a monthly basis based on premiums received.In addition, TSV has over 400 agents that are licensed to sell certain of our managed care products. Property and Casualty Insurance Segment. In our property and casualty insurance segment, business is exclusively subscribed through approximately 16 general agencies, including our insurance agency, Triple-S Insurance Agency, Inc. (“TSIA”), where business is placed by independent insurance agents and brokers.During the years ended December 31, 2011, 2010 and 2009 TSIA placed approximately 52%, 49% and 47% of TSP‘s total premium volume, respectively.The general agencies contracted by TSP remit premiums net of their respective commission. Page 8 Table of Contents Customers Managed Care We offer our products in the managed care segment to three distinct market sectors in Puerto Rico.The following table sets forth enrollment information with respect to each sector at December 31, 2011: Market Sector Enrollment at December31, 2011 Percentage of Total Enrollment Commercial % Medicare % Medicaid % Total % Commercial Sector The commercial accounts sector includes corporate accounts, federal government employees, individual accounts, local government employees, and Medicare Supplement. Corporate Accounts. Corporate accounts consist of small (2 to 50 employees) and large employers (over 50 employees).Employer groups may choose various funding options ranging from fully-insured to self-funded financial arrangements or a combination of both.While self-funded clients participate in our managed care networks, the clients bear the claims risk, except to the extent they maintain stop loss coverage.This sector also includes professional and trade associations. Federal Government Employees.For more than 40 years, we have maintained our leadership in providing managed care services to federal government employees in Puerto Rico.We provide our services to these employees under the Federal Employees Health Benefits Program pursuant to a direct contract with the United States Office of Personnel Management (“OPM”) and through the Federal Employee Program of the Blue Cross Blue Shield Association.We are one of two companies in Puerto Rico that has such a contract with OPM.Every year, OPM allows other insurance companies to compete for this business, provided such companies comply with the applicable requirements for service providers.This contract is subject to termination in the event of noncompliance not corrected to the satisfaction of OPM. Individual Accounts.We provide managed care services to individuals and their dependent family members who contract these services directly with us though our network of independent brokers.We provide individual and family contracts. Local Government Employees.We provide managed care services to the local government employees of Puerto Rico through a government-sponsored program, whereby TSS assumes the risk of both medical and administrative costs for its members in return for a monthly premium.Annually, the government qualifies the managed care companies that participate in this program and sets the coverage, including benefits, co-payments and amount to be contributed by the government.Employees then select from one of the authorized companies and pays for the difference between the premium of the selected carrier and the amount contributed by the government. Medicare Supplement.We offer Medicare Supplement products, which provide supplemental coverage for many of the medical expenses that the Medicare Parts A and B programs do not cover, such as deductibles, coinsurance and specified losses that exceed the federal program’s maximum benefits. Medicare Advantage Sector Medicare is a federal program administered by CMS that provides a variety of hospital and medical insurance benefits to eligible persons aged 65 and over as well as to certain other qualified persons.Medicare, with the approval of the Medicare Modernization Act, started promoting a managed care organizations (“MCO”) sponsored Medicare product that offers benefits similar to or better than the traditional Medicare product, but where the risk is assumed by the MCOs.This program is called Medicare Advantage.We have contracts with CMS to provide extended Medicare coverage to Medicare beneficiaries under our Dual and Non-Dual products.Under these annual contracts, CMS pays us a set premium rate based on membership that is risk adjusted for health status.Depending on the total benefits offered, for certain of our Medicare Advantage products the member will also be required to pay a premium. Page 9 Table of Contents Our Dual products target the sector of the population eligible for both Medicare and Medicaid, or dual-eligible beneficiaries.The government of Puerto Rico has implemented a plan to allow dual-eligibles enrolled in Medicaid to move to a Medicare Advantage plan under which the government, rather than the insured, will assume all of the premiums for additional benefits not included in the Medicare Advantage programs, such as deductibles and co-payments of prescription drug benefits. Medicare also provides a prescription drug program (“Medicare Part D”).Medicare beneficiaries are given the opportunity to select a Medicare Part D prescription drug plan provided by MCOs or other Part D sponsors.Our Medicare Advantage policies offer Medicare Part D coverage to our members throughout our service area.TSS also offers a stand-alone Medicare Part D prescription drug benefits product. Medicaid In 1994, the government of Puerto Rico privatized the delivery of services to the medically indigent population in Puerto Rico, as defined by the government, by contracting with private managed care companies instead of providing health services directly to such population.The government divided Puerto Rico into eight geographical areas.Each of the eight geographical areas is awarded to a managed care company doing business in Puerto Rico through a competitive bid process.As of December 31, 2011, this program provided healthcare coverage to over 1.5 million people.Mental health and drug abuse benefits are currently offered to Medicaid beneficiaries by behavioral healthcare companies and are therefore not part of the benefits covered by us. This program is similar to the Medicaid program, a joint federal and state health insurance program for medically indigent residents of the state.The Medicaid program is structured to provide states the flexibility to establish eligibility requirements, benefits provided, payment rates, and program administration rules, subject to general federal guidelines. We currently serve five out of the eight geographical regions on an ASO basis for 20 months commencing November 1, 2011.We anticipate we will be required to participate in a competitive bid process to retain the miSalud business following the expiration of our existing contract with ASES.See “Item 1.Business¾Customers – Medicaid Sector”.Our agreement with the government of Puerto Rico is subject to termination in the event of our non-compliance that is not corrected or cured to the satisfaction of the government entity overseeing Medicaid, or in the event that the government determines that there is an insufficiency of funds to finance the program. Life Insurance Our life insurance customers consist primarily of individuals, who hold approximately 475,000 policies.We also insure approximately 1,500 groups. Property and Casualty Insurance Our property and casualty insurance segment targets small to medium size accounts with low to average exposures to catastrophic losses.Our dwelling insurance line of business aims for rate stability and seeks accounts with a very low exposure to catastrophic losses.Our auto physical damage and auto liability customer bases consist primarily of commercial accounts. Underwriting and Pricing Managed Care We strive to maintain our market leadership by trying to provide all of our managed care members with the best health care coverage at a reasonable cost.We believe that disciplined underwriting and appropriate pricing are core strengths of our business and important competitive advantages.We continually review our underwriting and pricing guidelines on a product-by-product and customer group-by-group basis to maintain competitive rates in terms of both price and scope of benefits.Pricing is based on the overall risk level and the estimated administrative expenses attributable to each particular segment. Page 10 Table of Contents Our claims database enables us to establish rates based on each renewing group claims experience, which provides us with important insights about the risks in our service areas.We tightly manage the overall rating process and have processes in place to ensure that underwriting decisions are made by properly qualified personnel.In addition, we have developed and implemented a utilization review and fraud and abuse prevention program. We have been able to maintain relatively high retention rates, which is the percentage of existing business retained in the renewal process, in the corporate accounts sector of our managed care business. For 2011 our preliminary corporate accounts retention factor is 92%. Our managed care rates are set prospectively, meaning that a fixed premium rate is determined at the beginning of each contract year and revised at renewal.We renegotiate the premiums of different groups in the corporate accounts subsector as their existing annual contracts become due.We set rates for individual contracts based on the most recent semi-annual claims data.We consider the actual claims trend of each group when determining the premium rates for the following contract year.Rates in the Medicare sector and for federal and local government employees are generally set on an annual basis through negotiations with the U.S. federal and Puerto Rico governments, as applicable. Life Insurance Our individual life insurance business has been priced using mortality, morbidity, lapses and expense assumptions which approximate actual experience for each line of business.We review pricing assumptions on a regular basis.Individual insurance applications are reviewed by utilizing common underwriting standards in use in the United States, and only those applications that meet these commonly-used underwriting requirements are approved for policy issuance.Our group life insurance business is written on a group-by-group basis.We develop the pricing for our group life business based on mortality and morbidity experience and estimated expenses attributable to each particular line of business. Property and Casualty Insurance The property and casualty insurance sector is experiencing a soft market in Puerto Rico, principally as a result of economic conditions.Notwithstanding these conditions, our property and casualty segment has maintained its leadership position in the property insurance sector by following prudent underwriting and pricing practices. Our core business is comprised of small and medium-sized accounts.We have been able to maintain a stable volume of business as the result of attentive risk assessment and strict adherence to underwriting guidelines, combined with maintenance of competitive rates on above-par risks designed to maintain a relatively high retention ratio.Underwriting strategies and practices are closely monitored by senior management and constantly updated based on market trends, risk assessment results and loss experience.Commercial risks in particular are fully reviewed by our underwriters. Quality Initiatives and Medical Management We utilize a broad range of focused traditional cost containment and advanced care management processes across various product lines.We continue to enhance our management strategies, which seek to control claims costs while striving to fulfill the needs of highly informed and demanding managed care consumers.One of these strategies is the reinforcement of population and case management programs, which empower consumers by educating them and engaging them in actively maintaining or improving their own health.Early identification of patients and inter-program referrals are the focus of these programs, which allow us to provide integrated services to our customers based on their specific conditions.The population management programs include programs that target asthma, congestive heart failure, hypertension, diabetes, and a prenatal program that focuses on preventing prenatal complications and promoting adequate nutrition.We developed a medication therapy management program aimed at plan members who are identified as having high drug utilization and unrelated diagnostics.In addition, TSS has a contract with McKesson Health Solutions (“McKesson”) pursuant to which they provide to our members a 24-hour telephone-based triage program and health information services.McKesson also provides utilization management services for our Medicare sector.We intend to maximize utilization of population and case management programs among our insured populations.Other strategies include innovative partnerships and business alliances with other entities to provide new products and services such as an employee assistance program and the promotion of evidence-based protocols and patient safety programs among our providers.We also employ registered nurses and social workers to manage individual cases and coordinate healthcare services.We enhanced our hospital concurrent review program, the goal of which is to monitor the appropriateness of high admission rate diagnoses and unnecessary stays.To expand the scope of the revision, we established a phone based review for low admissions hospitals, which freed resources to cover the biggest hospitals and allowed the onsite nurses to participate in the patient discharge planning, referral to programs, the quality of the services, including the occurrence of never events.As part of the cost containment measures we have preauthorization services for certain procedures and the mandatory validation of member eligibility prior to accessing services.In addition, we provide a variety of services and programs for the acute, chronic and complex populations.These services and programs seek to enhance quality at physicians’ premises, thus reducing emergency care and hospitalizations.We promote the use of a formulary for accessing medications, encouraging the use of generic drugs in the three-tier formulary, which offers three co-payment levels. Page 11 Table of Contents We have also established an exclusive pharmacy network with higher discounted rates than our broader network.In addition, through arrangements with our pharmacy benefits manager, we are able to obtain discounts and rebates on certain medications based on formulary listing and market share. We have designed a comprehensive Quality Improvement Program (“QIP”).This program is designed with a strong emphasis on continuous improvement of clinical and service indicators, such as Health Employment Data Information Set (“HEDIS”) and Consumer Assessment of Healthcare Providers and Systems (“CAHPS”) measures.Our QIP also includes a Physician Incentive Program (“PIP”) and a Hospital Quality Incentive Program (“HQIP”), which are directed to support corporate quality initiatives, utilizing clinical and benchmark criteria developed by governmental agencies and nationally recognized professional organizations.The PIP encourages the participation of members in chronic care improvement programs and the achievement of specific clinical outcomes.The HQIP encourages participating hospitals to achieve the national benchmarks related to the five core measures established by CMS and the Joint Commission. Information Systems We have developed and implemented integrated and reliable information technology systems that we believe have been critical to our success.Our systems collect and process information centrally and support our core administrative functions, including premium billing, claims processing, utilization management, reporting, medical cost trending, as well as certain member and provider service functions, including enrollment, member eligibility verification, claims status inquiries, and referrals and authorizations. In addition, we selected Quality Care Solutions, Inc. (QCSI) to implement a new core business application for our managed care segment.QCSI was subsequently acquired by The Trizetto Company.In the second quarter of 2010, our Managed Care segment began transitioning to the new electronic data processing system.This transition will continue into the second quarter of 2012, when we expect to complete the full migration of TSS’s commercial and Medicare membership.Total external costs for the entire project are expected to amount approximately $56.0 million. We also plan to transition AH’s membership to the new core business application and expect to complete the migration in 2014. This new core business application is intended to provide functionality and flexibility to allow us to offer new services and products and facilitate the integration of future acquisitions.It is also designed to improve customer service, enhance claims processing and contain operational expenses. Provider Arrangements Approximately 98% of member services are provided through one of our contracted provider networks and the remainder is provided by out-of-network providers.Our relationships with managed care providers, physicians, hospitals, other facilities and ancillary managed care providers are guided by standards established by applicable regulatory authorities for network development, reimbursement and contract methodologies.As of December 31, 2011, we had provider contracts with approximately 5,800 primary care physicians, 4,000 specialists and 60 hospitals. We contract with our managed care providers in different forms, including capitation-based reimbursement.For certain ancillary services, such as behavioral health services and primary care services in certain of our products, we generally enter into capitation arrangements with entities that offer broad based services through their own contracts with providers.We attempt to provide market-based reimbursement along industry standards.We seek to ensure that providers in our networks are paid in a timely manner, and we provide means and procedures for claims adjustments and dispute resolution.We also provide a dedicated service center for our providers.We seek to maintain broad provider networks to ensure member choice while implementing effective management programs designed to improve the quality of care received by our members. Page 12 Table of Contents We promote the use of electronic claims billing by our providers.Approximately 89% of claims are submitted electronically through our fully automated claims processing system, and our “first-pass rate”, or rate at which a claim is approved for payment when first processed by our system without human intervention, for provider claims has averaged 83 % and 86% in 2011 and 2010, respectively. We believe that physicians and other providers primarily consider member volume, reimbursement rates, timeliness of reimbursement and administrative service capabilities along with the “non-hassle” factor, or reduction of non-value adding administrative tasks, when deciding whether to contract with a managed care plan.As a result of our established position in the Puerto Rican market, the strength of the Triple-S name and our association with the BCBSA, we believe we have strong relationships with hospital and provider networks leading to a strong competitive position in terms of hospital count, number of providers and number of in-network specialists. Hospitals.We generally contract for hospital services to be paid on an all-inclusive per diem basis, which includes all services necessary during a hospital stay.We also contract some hospital services to be paid on diagnosis-related Groups (DRG) which is an all-inclusive rate per admission.Negotiated rates vary among hospitals based on the complexity of services provided.We annually evaluate these rates and revise them, if appropriate. Physicians.Fee-for-service is our predominant reimbursement methodology for physicians in our PPO products and services referred by the independent practice associations (“IPAs”) under capitation agreements.Our physician rate schedules applicable to services provided by in-network physicians are pegged to a resource-based relative value system fee schedule and then adjusted for competitive rates in the market.This structure is similar to reimbursement methodologies developed and used by the Medicare program and other major payers.Payments to physicians under the Medicare Advantage program are based on Medicare fees.For certain of our Medicare products we contract with IPAs in the form of capitation-based reimbursement for certain risks.We have a network of IPAs that provide managed care services to our members in exchange for a capitation fee.The IPAs assume the costs of certain primary care services provided and referred by their primary care physicians (“PCPs”), including procedures and in-patient services not related to risks assumed by us. Services are provided to our members through our network providers with whom we contract directly. Members seeking medical treatment outside of Puerto Rico are served by providers in these areas through the BlueCard program, which offers access to the provider networks of the other BCBS plans. Subcontracting.We subcontract our triage call center, certain utilization management, mental and substance abuse health services, and pharmacy benefits management services through contracts with third parties. In addition, we contract with a number of other ancillary service providers, including laboratory service providers, home health agency providers and intermediate and long-term care providers, to provide access to a wide range of services.These providers are normally paid on either a fee schedule or fixed per day or per case basis. Competition The insurance industry in Puerto Rico is highly competitive and is comprised of both local and national entities.The approval of the Gramm-Leach-Bliley Act of 1999, which applies to financial institutions in the United States, including those domiciled in Puerto Rico, has opened the insurance market to new competition by allowing financial institutions such as banks to enter into the insurance business.Several banks in Puerto Rico have established subsidiaries that operate as insurance agencies, brokers and reinsurers. Managed Care The managed care industry is highly competitive, both nationally and in Puerto Rico.Competition continues to be intense due to aggressive marketing, business consolidations, a proliferation of new products and increased quality awareness and price sensitivity among customers.Industry participants compete for customers based on the ability to provide a total value proposition which we believe includes quality of service and flexibility of benefit designs, access to and quality of provider networks, brand recognition and reputation, price and financial stability. Page 13 Table of Contents We believe that our competitive strengths, including our leading presence in Puerto Rico, our Blue Cross Blue Shield license, the size and quality of our provider network, the broad range of our product offerings, our strong complementary businesses and our experienced management team, position us well to satisfy these competitive requirements. Competitors in the managed care segment include national and local managed care plans.At December 31, 2011 we had approximately 1,684,000 members enrolled in our managed care segment.Our market share in terms of premiums written in Puerto Rico was estimated at approximately 21% for the nine-month period ended September 30, 2011.We offer a variety of managed care products, and are the leader by market share in almost every sector, as measured by the share of premiums written.Our main competitors are Medical Card Systems Inc., Aveta Inc. (or MMM Healthcare & Preferred Medicare Choice), Humana, Inc. and First Medical Health Plan, Inc. Life Insurance We are one of the leading providers of life insurance products in Puerto Rico.In 2010, we were the largest life insurance company in Puerto Rico, as measured by direct premiums, with a market share of approximately 13.6%.We are the only life insurance company that distributes our products through home service.However, we face competition in each of our product lines.In the life insurance sector, excluding annuities, we were the largest company with a market share of approximately 19%, and our main competitors are Cooperativa de Seguros de Vida de Puerto Rico, AXA Equitable Life and Mass Mutual Financial Group.In the cancer sector, we were the second largest company with a market share of approximately 19%, and our main competitors are AFLAC (sector leader) and Trans-Oceanic Life Insurance Company. Property & Casualty Insurance The property and casualty insurance market in Puerto Rico is extremely competitive.In addition, soft market conditions have prevailed in Puerto Rico.In the local market, such conditions mostly affected commercial risks, precluding rate increases and even provoking lower premiums on both renewals and new business.Property and casualty insurance companies tend to compete for the same accounts through price, policy terms and quality of services.We compete by reasonably pricing our products and providing efficient services to producers, agents and clients. In the nine-month period ended September 30, 2011, we were the fifth largest property and casualty insurance company in Puerto Rico, as measured by direct premiums, with a market share of approximately 8%.Our nearest competitor in the property and casualty insurance market in Puerto Rico was Chartis Insurance Company of Puerto Rico (formerly American International Insurance Company of Puerto Rico).The market leaders in the property and casualty insurance market in Puerto Rico were Universal Insurance, MAPFRE Corporation, and Cooperativa de Seguros Múltiples de Puerto Rico. Blue Cross and Blue Shield License We have the exclusive right to use the BCBS name and mark for the sale, marketing and administration of managed care plans and related services in Puerto Rico and the U.S. Virgin Islands.We believe that the BCBS name and mark are valuable brands of our products and services in the marketplace.The license agreements, which have a perpetual term (but which are subject to termination under circumstances described below), contain certain requirements and restrictions regarding our operations and our use of the BCBS name and mark. Upon the occurrence of any event causing the termination of our license agreements, we would cease to have the right to use the BCBS name and mark in Puerto Rico and the U.S. Virgin Islands.We also would no longer have access to the BCBSA networks of providers and BlueCard Program.We would expect to lose a significant portion of our membership if we lose these licenses.Loss of these licenses could significantly harm our ability to compete in our markets and could require payment of a significant fee to the BCBSA.Furthermore, if our licenses were terminated, the BCBSA would be free to issue a new license to use the BCBS name and mark in Puerto Rico and the U.S. Virgin Islands to another entity, which could have a material adverse affect on our business, financial condition and results of operations.See “Item 1ARisk Factors¾Risks Related to Our Business – The termination or modification of our license agreements to use the BCBS name and mark could have a material adverse affect on our business, financial condition and results of operations.” Page 14 Table of Contents Events which could result in termination of our license agreements include, but are not limited to: ● failure to maintain our total adjusted capital at or above 200% of Health Risk-Based Capital Authorized Control Level, as defined by the National Association of Insurance Commissioners (“NAIC”) Risk Based Capital (“RBC”) Model Act; ● failure to maintain liquidity of greater than one month of underwritten claims and administrative expenses, as defined by the BCBSA, for two consecutive quarters; ● failure to satisfy state-mandated statutory net worth requirements; ● impending financial insolvency; and ● a change of control not otherwise approved by the BCBSA or a violation of the BCBSA voting and ownership limitations on our capital stock. The BCBSA license agreements and membership standards specifically permit a licensee to operate as a for-profit, publicly-traded stock company, subject to certain governance and ownership requirements. Pursuant to our license agreements with BCBSA, at least 80% of the revenue that we earn from health care plans and related services in Puerto Rico, and at least 66.7% of the revenue that we earn from (or at least 66.7% of the enrollment for) health care plans and related services both in the United States and in Puerto Rico together, must be sold, marketed, administered, or underwritten through use of the Blue Cross Blue Shield .This may limit the extent to which we will be able to expand our health care operations, whether through acquisitions of existing managed care providers or otherwise, in areas where a holder of an exclusive right to the Blue Cross Blue Shield name and mark is already present.Currently, the Blue Cross and Blue Shield name and mark is licensed to other entities in all markets of the United States, Hawaii, and Alaska.We hold the license for the U.S. Virgin Islands. As required by our BCBS license agreements, our articles of incorporation prohibit any institutional investor from owning 10% or more of our voting power, any person that is not an institutional investor from owning 5% or more of our voting power, and any person from beneficially owning shares of our common stock or other equity securities, or a combination thereof, representing a 20% or more ownership interest in us.To the extent that a person, including an institutional investor, acquires shares in excess of these limits, our articles provide that we will have the power to take certain actions, including refusing to give effect to a transfer or instituting proceedings to enjoin or rescind a transfer, in order to avoid a violation of the ownership limitation in the articles. Pursuant to the rules and license standards of the BCBSA, we guarantee our subsidiaries’ contractual and financial obligations to their respective customers.In addition, pursuant to the rules and license standards of the BCBSA, we have agreed to indemnify the BCBSA against any claims asserted against it resulting from our contractual and financial obligations. Each license requires an annual fee to be paid to the BCBSA.The fee is determined based on a per-contract charge from products using the BCBS name and mark.The annual BCBSA fee for the year 2012 is $1,225,539.During the years ended December 31, 2011 and 2010, we paid fees to the BCBSA in the amount of $1,769,143 and $1,717,677, respectively.The BCBSA is a national trade association of 38 Member Plans, the primary function of which is to promote and preserve the integrity of the BCBS name and mark, as well as to provide certain coordination among the Member Plans.Each Member Plan is an independent legal organization and is not responsible for obligations of other BCBSA Member Plans.With a few limited exceptions, we have no right to market products and services using the BCBS name and mark outside our BCBS licensed territory. BlueCard. Under the rules and license standards of the BCBSA, other Member Plans must make available their provider networks to members of the BlueCard Program in a manner and scope as consistent as possible to what such member would be entitled to in his or her home region.Specifically, the Host Plan (located where the member receives the service) must pass on discounts to BlueCard members from other Member Plans that are at least as great as the discounts that the providers give to the Host Plan’s local members.The BCBSA requires us to pay fees to any Host Plan whose providers submit claims for health care services rendered to our members who receive care in their service area.Similarly, we are paid fees for submitting claims and providing other services to members of other Member Plans who receive care in our service area. Page 15 Table of Contents Claim Liabilities We are required to estimate the ultimate amount of claims which have not been reported, or which have been received but not yet adjudicated, during any accounting period.These estimates, referred to as claim liabilities, are recorded as liabilities on our balance sheet.We estimate claim reserves in accordance with Actuarial Standards of Practice promulgated by the Actuarial Standards Board, the committee of the American Academy of Actuaries that establishes the professional guidelines and standards for actuaries to follow.A significant degree of judgment is involved in estimating reserves.We make assumptions regarding the propriety of using existing claims data as the basis for projecting future payments.For additional information regarding the calculation of claim liabilities, see “Item 7Management’s Discussion and Analysis of Financial Condition and Results of Operations – Critical Accounting Estimates¾Claim Liabilities.” Investments Our investment philosophy is to maintain a largely investment-grade fixed income portfolio, provide adequate liquidity for expected liability durations and other requirements, and maximize total return through active investment management. We evaluate the interest rate risk of our assets and liabilities regularly, as well as the appropriateness of investments relative to our internal investment guidelines.We operate within these guidelines by maintaining a diversified portfolio, both across and within asset classes. Investment decisions are centrally managed by investment professionals based on the guidelines established by management and approved by our Investment and Financing Committee of the Board of Directors (the “Investment and Financing Committee”).Our internal investment group is comprised of a Vice President and Treasurer, an investment analyst, and a treasury operations analyst.The internal investment group uses an external investment consultant and manages our short-term investments, fixed income portfolio and equity securities. The Investment and Financing Committee monitors and approves investment policies and procedures.The investment portfolio is managed following those policies and procedures, and any exception must be reported to the Investment and Financing Committee. For additional information on our investments, see “Item 7A.Quantitative and Qualitative Disclosures About Market Risk.” Trademarks We consider our trademarks of ‘‘Triple-S’’ and ‘‘SSS’’ to be very important and material to all segments in which we are engaged.In addition to these, other trademarks used by our subsidiaries, including American Health Medicare which we acquired in 2011, that are considered important have been duly registered with the Department of State of Puerto Rico and the United States Patent and Trademark Office.It is our policy to register all our important and material trademarks in order to protect our rights under applicable corporate and intellectual property laws.In addition, we have the exclusive right to use the ‘‘Blue Cross and Blue Shield’’ name and mark in Puerto Rico and the U.S. Virgin Islands.See ‘‘—Blue Cross and Blue Shield License’’. Regulation Our business operations are subject to comprehensive and detailed regulation in Puerto Rico, as well as U.S. federal regulation.Supervisory agencies include the Office of the Commissioner of Insurance of the Commonwealth of Puerto Rico (the “Commissioner of Insurance”), the Division of Banking and Insurance of the Office of the Lieutenant Governor of the U.S. Virgin Islands, the Health Department of the Commonwealth of Puerto Rico and the Administration for Health Insurance of the government of Puerto Rico (“ASES”, for its Spanish acronym), which administers the government of Puerto Rico Health Insurance Plan including the dual-eligible beneficiaries program.Federal regulatory agencies that oversee our operations include the U.S. Department of Health and Human Services (“HHS”)—directly and through its Office of the Inspector General (“OIG”), its Office of Civil Rights and Centers for Medicare and Medicaid Services (“CMS”), the U.S. Department of Justice, the U.S. Department of Labor (“DOL”), and the U.S. Office of Personnel Management (“OPM”).These government agencies have the right to: ● grant, suspend and revoke licenses to transact business; Page 16 Table of Contents ● regulate many aspects of the products and services we offer, including through the review and approval of health insurance rates in the individual and small group markets; ● assess fines, penalties and/or sanctions; ● review and approve our health insurance rates; ● monitor our solvency and the adequacy of our financial reserves; and ● regulate our investment activities on the basis of quality, diversification and other quantitative criteria, within the parameters of a list of permitted investments set forth in insurance laws and regulations. Our operations and accounts are subject to examination and audits at regular intervals by a number of these agencies.In addition, the U.S federal and local governments continue to consider and enact many legislative and regulatory proposals that have impacted, or could materially impact, various aspects of the health care system.Some of the more significant current issues that may affect our business include: ● initiatives to provide greater access to coverage for uninsured and under-insured populations without adequate funding to health plans or to be funded through taxes or other negative financial levy on health plans; ● payments to health plans that are tied to achievement of certain quality performance measures; ● other efforts or specific legislative changes to the Medicare or Medicaid program, including changes in the bidding process or other means of materially reducing premiums; ● local government regulatory changes; ● increased government enforcement, or changes in interpretation or application of fraud and abuse laws; ● the implementation of regulations in July 2011 by the Office of the Commissioner to review and approve rates in the individual and small business markets; and ● regulations that increase the operational burden on health plans or laws that increase a health plan’s exposure to liabilities, including efforts to expand the tort liability of health care plans. On March 23, 2010, the federal health reform legislation, known as the Patient Protection and Affordable Care Act was enacted.The Patient Protection and Affordable Care Act, as amended by the Health Care and Education Reconciliation Act of 2010, on March 30, 2010 (collectively, Pub. L. No. 111-148, and referred to herein as “ACA”), includes certain mandates that took effect in 2010 and 2011, as well as other requirements that are to be implemented over the next several years.Many aspects of ACA will be further articulated and clarified through regulation and guidance.ACA affects all aspects of the health care delivery and reimbursement system in the United States, including health insurers, managed care organizations, healthcare providers, employers, and U.S. states and territories. The implementation of ACA could have a material adverse effect on the profitability or marketability of our business, financial condition and results of operations.Various federal agencies, including, but not limited to, HHS, DOL, and the U.S. Department of the Treasury are issuing regulations in several phases implementing specific ACA provisions.While CMS recently issued a Final Rule that implements certain ACA provisions that effect provider and supplier participation and enrollment in federal and state health payor programs, this Final Rule is not expected to have a material impact on our business.Additionally, federal agencies have issued Requests for Information and Interim Final Regulations implementing certain other ACA provisions that could affect our business.Final regulations and guidance are anticipated in the near future and we will continue to assess ACA’s impact on us as final regulations and guidance are issued. Some of the more significant ACA issues that may affect our managed care business include: ● Provisions requiring greater access to coverage for certain uninsured and under-insured populations and the elimination of certain underwriting practices without adequate funding to health plans or with negative financial levies on health plans such as restrictions in the ability to charge additional premium for additional risk. These include, among others, (i) extending dependent coverage for unmarried individuals until age 26 under their parents’ health coverage, (ii) limiting a health plan’s ability to rescind coverage and restricting the plan’s ability to establish annual and lifetime financial caps, and (iii) limiting a health plan’s ability to deny or limit coverage on grounds of a person’s pre-existing medical condition; ● Provisions restricting medical loss ratios and requiring premium refunds for non-compliance; ● Provisions requiring health plans to report to their members and HHS certain quality performance measures and their wellness promotion activities; Page 17 Table of Contents ● Provisions that freeze premium payments to Medicare Advantage health plans and that tie such premium to the local Medicare fee for service costs.The adjustment will be phased in over 3 to 7 years depending on the amount of the eventual adjustment; ● Provisions that tie Medicare Advantage premiums to achievement of certain quality performance measures; ● Other efforts or specific legislative changes to the Medicare and Medicaid programs, including changes in the bidding process, authority of CMS to deny bids, or other means of materially reducing premiums such as through further adjustments to the risk adjustment methodology; ● Increased federal funding to the Puerto Rico Medicaid program, currently referred to as the “mi Salud” program, available for years 2014 – 2019; ● Funding provided to the government of Puerto Rico to either establish a health insurance exchange or fund the Puerto Rico Medicaid program, at the option of the government of Puerto Rico; ● Increased government funding to enforcement agencies and/or changes in interpretation or application of fraud and abuse laws; ● Expanded scope of authority and/or funding to audit Medicare Advantage health plans and recoup premiums or other funds by the government or its representatives; and ● The increase in persons eligible for coverage under the Medicaid program in Puerto Rico, which may result in some persons currently insured by us in our Commercial programs becoming eligible for, and thus moving to, the miSalud program. The federal government and the government of Puerto Rico, including the Commissioner of Insurance, have adopted laws and regulations that govern our business activities in various ways.These laws and regulations may restrict how we conduct our business and may result in additional burdens and costs to us.Areas of governmental regulation include: ● licensure; ● transactions resulting in a change of control; ● policy forms, including plan design and disclosures; ● member rights and responsibilities; ● premium rates and rating methodologies;
